IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 41166

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 453
                                                )
       Plaintiff-Respondent,                    )     Filed: April 16, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
DONALD ROBERT RASOR,                            )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Bonner County. Hon. Barbara A. Buchanan, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Donald Robert Rasor was convicted of burglary, Idaho Code § 18-1401; and attempted
grand theft, I.C. §§ 18-2403(1), 18-2407(1)(b)(6), 18-306. The district court sentenced Rasor to
concurrent unified sentences of five years with two years determinate. Rasor filed an Idaho
Criminal Rule 35 motion, which the district court denied. Rasor appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the


                                               1
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new information in support of Rasor’s
Rule 35 motion was presented, review of the sentence by this Court is precluded. For the
foregoing reasons, the district court’s order denying Rasor’s Rule 35 motion is affirmed.




                                                2